PER CURIAM
Defendant appeals her conviction for driving under the influence of intoxicants, contending only that her motion to exclude any and all evidence concerning the “gaze nystagmus” test administered by a police officer at the scene of the stop should have been granted. That test was one of several that defendant was asked to perform and, because we conclude that the state was entitled to put on evidence of all of those tests, the motion was properly denied.
Whether the officer should have been permitted to testify that in every case when he had arrested a person based on the “gaze nystagmus” test and that person had later taken an intoxilizer test, the person had registered .10 percent or higher blood alcohol content is not before us, because that claim of error was not preserved in the trial court.
Affirmed.